Case: 19-11912   Date Filed: 02/25/2020   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11912
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:18-cr-00143-KD-B-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANTHONY JEROME ELLIS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (February 25, 2020)

Before WILLIAM PRYOR, GRANT and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-11912     Date Filed: 02/25/2020    Page: 2 of 3


      Anthony Ellis appeals his conviction for being a felon in possession of a

firearm, 18 U.S.C. § 922(g)(1). Ellis argues that the government presented

insufficient evidence that he knowingly possessed a firearm. We affirm.

      We review a challenge to the sufficiency of the evidence de novo to

determine “whether a reasonable jury could have found the defendant guilty

beyond a reasonable doubt.” United States v. Mercer, 541 F.3d 1070, 1074 (11th

Cir. 2008). In making this determination, we view the evidence in the light most

favorable to the government. Id. We leave credibility determinations and the

weighing of the evidence to the jury. United States v. Farley, 607 F.3d 1294, 1333

(11th Cir. 2010). “The test for sufficiency of the evidence is identical regardless of

whether the evidence is direct or circumstantial, and no distinction is to be made

between the weight given to either direct or circumstantial evidence.” United

States v. Watts, 896 F.3d 1245, 1251 (11th Cir. 2018) (quotation marks omitted).

Nonetheless, “[w]hen the government relies on circumstantial evidence, reasonable

inferences, not mere speculation, must support the conviction.” Id. (quotation

marks omitted).

      To sustain a conviction for possession of a firearm by a convicted felon, the

government must prove that the defendant knew that he was a convicted felon and

was in knowing possession of a firearm or ammunition and that the firearm or

ammunition was in or affected interstate commerce. See 18 U.S.C. §§ 922(g)(1),


                                          2
              Case: 19-11912     Date Filed: 02/25/2020    Page: 3 of 3


924(a)(2); Rehaif v. United States, 139 S. Ct. 2191, 2194, 2200 (2019) (holding

that the “knowingly” element for a conviction under sections 922(g) and 924(a)(2)

requires the government to “prove both that the defendant knew he possessed a

firearm and that he knew he belonged to the relevant category of persons barred

from possessing a firearm”). Knowing possession of a firearm can be actual or

constructive. United States v. Vereen, 920 F.3d 1300, 1310 (11th Cir. 2019).

      Sufficient evidence supports Ellis’s conviction for knowingly possessing a

firearm as a convicted felon. The government presented testimony from another

detainee at the jail where Ellis was being detained that Ellis admitted possessing a

.38 caliber revolver and admitted his cousin possessed a .40 caliber pistol when

they were arrested. The jury was entitled to weigh and credit that testimony. The

government also presented the testimony of two police officers who saw Ellis and

his cousin stoop suddenly beside a car where the officers immediately afterward

recovered two firearms: a .38 caliber revolver where Ellis stooped and a .40 caliber

pistol where his cousin stooped. The officers also seized a clip for a .40 caliber

pistol from Ellis’s cousin when they patted him down. The jury was entitled to

infer from that circumstantial evidence that Ellis possessed the .38 caliber revolver.

And Ellis does not argue that he lacked knowledge of his status as a felon. The

district court did not err in denying Ellis’s motion for judgment of acquittal.

      AFFIRMED.


                                          3